ADKINS, Chief Justice:
By petition for writ of certiorari, we have for review a decision of the District Court of Appeal, Fourth District, (Willyerd v. Anderson, 291 So.2d 137), which allegedly conflicts with the decision of the District Court of Appeal, Third District, in Lafleur v. Castlewood International Corporation, 285 So.2d 449. We have jurisdiction pursuant to Florida Constitution, Article V, Section 3(b) (3), F.S.A.
We have dispensed with oral argument pursuant to Rule 3.10, F.A.R. and on authority of our decision in Clement v. Aztec Sales, Inc., 297 So.2d 1, opinion filed June 19, 1974, the decision of the District Court of Appeal is reversed and the cause remanded with directions that the District Court consider petitioner’s appeal on the merits.
It is so ordered.
ROBERTS, ERVIN, BOYD and OVERTON, JJ., concur.